DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 28 is directed to an embodiment for the encasement which was not elected. Applicant elected the embodiment of the encasement in Fig. 1 which includes the air flow port in a side panel of the encasement. Claim 28 includes the limitation “the bottom and side panels each being free of any gaps or openings. This is shown in the embodiment of Fig.2  showing the encasement with an air flow port on the top panel. Claim 28 is therefore withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 includes the limitation ”the upper and lower surfaces and the side surface each being free of any openings extending therethrough”. There do not appear to be any embodiments which have a completely enclosed mattress since all of the mattresses show ports 26. Additionally, the original disclosure only discloses “The mattress comprises a bottom surface opposite the sleep surface and a side wall that connects the surfaces, the side wall being free of ports, the sleep surface comprising a first material and the side wall comprising a second material that is less permeable than the first material. A porous encasement encloses the sleep surface, the encasement comprising an air flow port. A central vacuum system is coupled to the air flow port. The temperature sensor is configured to send a signal to the central vacuum system that causes the central vacuum system to create negative pressure so that air that is drawn into the central vacuum system is pulled into the air transfer ports or create positive pressure so that air that is forced into the encasement by the central vacuum system is forced out of the air transfer ports” (paragraph [0005] of the specification filed 24 July 2019). All mention of the walls being “free of cavities” is only with regards to the side walls. The original disclosure does not mention the bottom surface being free of cavities (see also paragraph [0020]). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 15, 19, 23, 26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brykalski et al. (U.S. Patent Application Publication 2011/0107514 – hereinafter Brykalski
Regarding Claim 1: Brykalski discloses a bedding system (see at least Figs. 1-34 of Brykalski) comprising: a pressure generator (fluid module 380 of Brykalski); a mattress (fluid distribution members 28 of Brykalski) including a sleep surface (upper surface of 28 in at least Fig. 3A of Brykalski) having a plurality of air transfer ports (see at least paragraphs [0089] and [0091] of Brykalski which teach that the spacer fabric or other fluid distribution member can be manufactured from a plurality of members with different properties but the material has to be able to transfer air); an encasement that encloses the sleep surface (see upper and lower layers 22 and 26 forming an encasement that encloses the sleep surface of Brykalski); the apertures each being in communication with one of the air transfer ports (unshown but a spacer material which allows air to transfer through it and a cover adjacently located on the spacer material would have apertures which are in communication with the spaces in the spacer material since they are in fluid communication), the mattress being enclosed entirely within the encasement (see upper and lower layers 22 and 26 forming an encasement that encloses the sleep surface of Brykalski); a hose extending from the air flow port to the pressure generator (see the embodiments of Figs. 1-2 and 10A of Brykaski which show the ducts coupling to the pressure generator); and a temperature sensor positioned within the hose (see at least paragraph [0166] of Brykaski which discloses “For example, a mat or topper member can include one or more thermal sensors, humidity sensors, condensation sensors, optical sensors, motion sensors, audible sensors, occupant detection sensors, other pressure sensors and/or the like….Alternatively, one or more thermal sensors and/or humidity sensors can be positioned in or near a fluid module, a fluid conduit (e.g., fluid passageway), wherein the air flow port is configured to be coupled to the pressure generator so that air that is drawn into the pressure generator is pulled into the air transfer ports or air that is forced into the encasement by the pressure generator is forced out of the air transfer ports (see at least paragraph [0115] of Brykalski which discloses “As shown, the fluid module 380 can include a blower, fan or other fluid transfer device 382 that selectively delivers/draws air or other fluids to/from the main portion 330 of the mat 320”), and wherein the temperature sensor is configured to send a signal to the pressure generator to create negative pressure so that air that is drawn into the pressure generator is pulled into the air transfer ports and to create positive pressure so that air forced into the encasement by the pressure generator is forced out of the air transfer ports if a temperature exceeds a selected threshold temperature (see at least paragraph [0144] of Brykalski which discloses “Accordingly, the sensor 1530 can provide a corresponding feedback signal to the control unit 1510 in order to determine if, when and how the fluid module should be activated or deactivated. For example, is some embodiments, a fluid module can be operated only when a threshold level of moisture, humidity and/or temperature has been detected by one or more sensors 1530.”)  
Regarding Claim 7: Brykalski discloses the bedding system as recited in claim 1, wherein the encasement is porous (via the openings 24/124 creating a porous encasement).
Regarding Claim 15: Brykalski discloses a bedding system (see at least Figs. 1-34 of Brykalski) comprising: a pressure generator (fluid module 380 of Brykalski); a mattress (fluid distribution members 28 of Brykalski) including a sleep surface (upper surface of 28 in at least Fig. 3A of Brykalski) comprising a breathable material (see at least paragraphs [0089] and [0091] of Brykalski which teach that the spacer fabric or other fluid distribution member can be manufactured from a plurality of members with different properties but the material has to be able to transfer air) and a plurality of spaced apart air transfer ports each extending through the sleep surface (see at least paragraph [0091] of Brykalski which discloses “the spacer fabric can…include internal pores or passages that permit air or other fluid to pass therethrough; also note the inherent implied structure of breathable materials described by Brykalski); an encasement that encloses the sleep surface (see upper and lower layers 22 and 26 forming an encasement that encloses the sleep surface of Brykalski), the encasement comprising an air flow port (see the connection point where duct 272 couples with the encasement in at least Fig. 9 of Brykalski) and a plurality of apertures (openings 24/124 of Brykalski), the apertures each being in communication with one of the air transfer ports (unshown but a spacer material which allows air to transfer through it and a cover adjacently located on the spacer material would have apertures which are in communication with the spaces in the spacer material since they are in fluid communication), the mattress being enclosed entirely within the encasement (see at least Figs. 3A-3C and Figs. 8-9 of Brykaski); a hose (ducts 72 of Brykaski) extending from the air flow port to the pressure generator (see the embodiments of Figs. 1-2 and 10A of Brykaski which show the ducts coupling to the pressure generator); and a temperature sensor positioned within the hose (see at least paragraph [0166] of Brykaski which discloses “For example, a mat or topper member can include one or more thermal sensors, humidity sensors, condensation sensors, optical sensors, motion sensors, audible sensors, occupant detection sensors, other pressure sensors and/or the like….Alternatively, one or more thermal sensors and/or humidity sensors can be positioned in or near a fluid module, a fluid conduit (e.g., fluid passageway) and/or a layer of the upper portion of the topper member (e.g., fluid distribution member, comfort layer, etc.) to detect the temperature and/or humidity of the discharged fluid.”), wherein the air flow port is configured to be coupled to a pressure generator so that air that is drawn into the pressure generator is pulled into the breathable material or 3U.S. Serial No.: 16/520,765Applicant: Bedgear, LLCResponse to Office Action1735-274air forced into the encasement by the pressure generator is forced out of the breathable material (see at least paragraph [0115] of Brykalski which discloses “As shown, the fluid module 380 can include a blower, fan or other fluid transfer device 382 that selectively delivers/draws air or other fluids to/from the main portion 330 of the mat 320”) and wherein the temperature sensor is configured to send a signal to the pressure generator to create negative pressure so that air that is drawn into the pressure generator is pulled into the air transfer ports and to create positive pressure so that air forced into the encasement by the pressure generator is forced out of the air transfer ports if a temperature exceeds a selected threshold temperature (see at least paragraph [0144] of Brykalski which discloses “Accordingly, the sensor 1530 can provide a corresponding feedback signal to the control unit 1510 in order to determine if, when and how the fluid module should be activated or deactivated. For example, is some embodiments, a fluid module can be operated only when a threshold level of moisture, humidity and/or temperature has been detected by one or more sensors 1530.”)  
Regarding Claim 19: Brykalski discloses the bedding system as recited in claim 15, wherein the encasement is porous (via the openings 24/124 creating a porous encasement).
Regarding Claim 23: Brykalski discloses the bedding system as recited in claim 15, further comprising a humidity sensor positioned within the hose, the humidity sensor being configured to send a second signal to the pressure generator to create negative pressure so that air that is drawn into the pressure generator is pulled into the air transfer ports and to create positive pressure so that air forced into the encasement by the pressure generator is forced out of the air transfer ports if a humidity exceeds a selected threshold humidity (see at least paragraph [0144] of Brykalski which discloses “Accordingly, the sensor 1530 can provide a corresponding feedback signal to the control unit 1510 in order to determine if, when and how the fluid module should be activated or deactivated. For example, is some embodiments, a fluid module can be operated only when a threshold level of moisture, humidity and/or temperature has been detected by one or more sensors 1530.”) 
Regarding Claim 26: Brykalski discloses the bedding system as recited in claim 15, wherein the mattress comprises a lower surface opposite the sleep surface, the air flow port being positioned adjacent to the lower surface such that the air flow port is positioned closer to the lower surface than the sleep surface (see at least Fig. 11B of Brykalski).
Regarding Claim 29: Brykalski discloses the bedding system as recited in claim 1, wherein the encasement includes only one air flow port (see at least Fig. 10A of Brykalski). 
Regarding Claim 30: Brykalski discloses the bedding system as recited in claim 1, wherein the apertures are uniformly spaced apart and each have a uniform size and shape (see at least Figs. 1-3A of Brykalski). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski et al. (U.S. Patent Application Publication 2011/0107514 – hereinafter Brykalski) in view of Essers (US Patent No. 9,072,639). 
Regarding Claim 19: Brykalski discloses the bedding system as recited in claim 1, but does not disclose wherein the sleep surface comprises a first material and the mattress comprises a lower surface opposite the sleep surface and a side surface extending from the sleep surface to the lower surface, the side surface and the lower surface each comprising a second material that is less permeable than the first material.  
Brykalski does disclose “The rigidity, elasticity, strength and/or other properties of the spacer fabric can be selectively modified to achieve a target spacing within an interior of the mat or topper member, a desired balance between comfort and durability and/or the like. In some embodiments, the spacer fabric can comprise woven textile, nylon mesh material, reticulated foam, open-cell foam and/or the like. The spacer fabric can be advantageously breathable, resistant to crush and air permeable. However, in other embodiments, a spacer fabric can be customized to suit a particular application. Therefore, the breathability, air permeability and/or crush resistance of a spacer fabric can vary.”
Essers teaches a pad for a spacer material formed with a cover which has a sleep surface which comprises a first material (outer casing upper part 19 of Essers) and the mattress comprises a lower surface opposite the sleep surface and a side surface extending from the sleep surface to the lower surface (outer casing lower part 18 of Essers), the side surface and the lower surface each comprising a second material that is less permeable than the first material (via the upper casing part being fluid permeable and the lower casing part being impermeable).  
One having ordinary skill in the art before the effective filing date would have found it obvious utilize a pad as taught by Essers in Brykalski’s invention as the spacer layer for the purpose of enabling easier cleaning of the mattress when used in a care setting (see at least Col. 7, lines 4-21 of Essers).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski et al. (U.S. Patent Application Publication 2011/0107514 – hereinafter Brykalski).
Regarding Claim 25: Brykalski discloses the bedding system as recited in claim 23, but does not explicitly disclose wherein the humidity sensor is spaced apart from the temperature sensor.  
However, since Brykalski discloses the use of both temperature and humidity sensors in their bedding system it is obvious that there are a finite number of possibilities regarding the relative spacing of the sensors; the sensors can either be adjacent one another, on top of one another, or spaced from one another. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try spacing the humidity and temperature sensors apart from one another since Brykalski separating the sensors would reasonably lead to success.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski et al. (U.S. Patent Application Publication 2011/0107514 – hereinafter Brykalski) further in view of Larsson et al. (U.S. Pub. No. 2003/0019044 – herein referred to as Larsson).
Regarding Claim 11: Brykalski discloses the bedding system as recited in claim 1. Chambers does not teach wherein the pressure generator is a central vacuum system. However, Larsson teaches in paragraph [0034] a similar air circulating body support utilizing a central vacuum system. In view of Larsson, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the pressure generator of Brykalski for a central vacuum system, as in Larsson, because Brykalski already contemplates a similar pressure generator system and Larsson shows a central vacuum system would predictably perform air circulation in the same way as desired by Brykalski.

Applicant’s arguments (submitted 2/17/2022) with respect to the claims have been considered but are moot because the new grounds of rejection (recited above) relies on a newly cited primary reference which was applied in response to applicant’s newly submitted & amended claims of 2/17/2022. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673